 



EXHIBIT 10.91
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) made effective as of the 30th
day of April, 2007 (the “Effective Date”) by and between ERIE INDEMNITY COMPANY,
a Pennsylvania corporation with its principal place of business at Erie,
Pennsylvania (the “Company”), and James J. Tanous (the “Executive”);
WITNESSETH:
     WHEREAS, it is in the best interests of the Company to secure the
employment of the Executive on the terms and subject to the conditions set forth
in this Agreement; and
     WHEREAS, the Executive desires and is willing to accept employment with the
Company on the terms and subject to the conditions set forth herein;
     NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:
     1. Term. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to such employment with the Company pursuant to the
terms and conditions of this Agreement as Executive Vice President, Secretary
and General Counsel of the Company, or in such other position with the Company
of at least commensurate responsibility and authority in all material respects,
for a term of three (3) years commencing on the Effective Date hereof and
expiring on April 29, 2010, unless earlier terminated pursuant to Section 5
hereof. The Executive shall serve in said office(s) at the pleasure of the
Company’s Chief Executive Officer (the “CEO”) and the Executive may be removed
from said office(s) at any time with or without Cause, as hereinafter defined,
pursuant to Sections 5(a) or 5(b) hereof; provided that any such removal shall
be without prejudice to any contract rights the Executive may have hereunder.
This Agreement shall expire by its terms on April 29, 2010.
     2. Duties and Responsibilities. The Executive’s duties hereunder shall be
those which shall be prescribed by the CEO from time to time, and shall include
such executive authority, duties, powers and responsibilities as customarily
attend the office as Executive Vice President, Secretary and General Counsel of
a company comparable to the Company. The Executive shall discharge such duties
consistent with sound business practices and in accordance with law and the
Company’s general employment policies, in each case, as in effect from time to
time, in all material respects and the Executive shall use best efforts to
promote the best interests of the Company. During the term of this Agreement,
the Executive’s position (including the Executive’s status and reporting
requirements), authority, duties, powers and responsibilities shall at all times
be at least commensurate in all material respects with the most significant of
those held, exercised or assigned to the Executive as of the Effective Date. The
Executive shall devote the Executive’s knowledge, skill and all of the
Executive’s professional time, attention and energies (reasonable absences for
vacations and illness excepted), to the business of the Company in order to
perform such assigned duties faithfully, competently and diligently.

 



--------------------------------------------------------------------------------



 



     3. Compensation. During the term of this Agreement, the Executive shall
receive, for all services rendered to the Company hereunder, the following
(hereinafter referred to collectively as “Compensation”):
     (a) Starting Bonus. The Executive shall be paid a one-time starting bonus
in the amount of $100,000 upon the execution of this Agreement. Executive agrees
that should he voluntarily end his employment with the Company for any reason:
(i) within the first twelve months of the term of this Agreement, Executive will
reimburse the Company the full amount of the starting bonus, and (ii) after the
first twelve months of the term of this Agreement, but before the expiration of
twenty-four months, then in that event the Executive will reimburse the Company
a pro-ratio of the starting bonus calculated as follows:.
Reimbursement to Company = 1 — months of employment x $100,000

24
After the expiration of 24 months of employment, there will be no requirement
for reimbursement of the Starting Bonus.
     (b) Salary. The Executive shall be paid an annual base salary at an annual
rate of $375,000. The Executive’s annual base salary shall not be reduced during
the term of this Agreement. The Executive’s annual base salary shall be payable
in equal installments in accordance with the Company’s general salary payment
policies, but no less frequently than bi-weekly.
     (c) Incentive Compensation. The Executive shall be eligible for awards
under the Company’s incentive compensation plans, if any, applicable to
executive officers of the Company or to key employees of the Company or its
subsidiaries, including, but not limited to, management incentive plans and
stock plans, in accordance with and subject to the terms thereof (including any
provisions providing for changes in the level of or termination of benefits
thereunder), on a basis commensurate with the Executive’s position and
authorities, duties, powers and responsibilities.
     (d) Employee Benefit Plans. The Executive and the Executive’s “dependents,”
as that term may be defined under the applicable employee benefit plan(s) of the
Company, shall be included, to the extent eligible thereunder and subject to the
terms of the plans (including any provisions for changing the level of or
termination of benefits thereunder), in all plans, programs and policies which
provide benefits for Company employees and their dependents on a basis
commensurate with the Executive’s position and authorities, duties, powers and
responsibilities including, without limitation, health care insurance, health
and welfare plans, pension and retirement plans, group or individual life
insurance plans, short and long-term disability plans, survivors’ benefits,
executive supplemental benefits, holidays and other similar or comparable
benefits made

2



--------------------------------------------------------------------------------



 



available to the Company’s employees (hereinafter, such plans, programs and
policies shall be collectively referred to as the “Erie Benefit Plans”).
     (e) Performance Appraisal. The Executive’s performance may be evaluated by
the CEO from time to time. The Executive shall be entitled to such additional
remuneration as the CEO, in his discretion, determines from time to time.
     4. Absences. The Executive shall be entitled to vacations in accordance
with the Company’s vacation policy in effect from time to time (but in no event
shall the Executive be entitled to fewer vacation days than under the Company’s
vacation policy as in effect on the Effective Date) and to absences because of
illness or other incapacity, and shall also be entitled to such other absences,
whether for holiday, personal time, conventions, or for any other purpose, as
are customarily granted to the Company’s other officers.
     5. Termination. During the term of this Agreement, the Executive’s
employment hereunder may be terminated only as follows:
     (a) By the Company Without Cause. The CEO may at any time terminate the
Executive’s employment hereunder without Cause, and upon no less than thirty
(30) days’ prior written notice to the Executive.
     (b) By the Company For Cause. The CEO may terminate the Executive’s
employment hereunder for Cause. In such event, the CEO shall give to the
Executive prompt written notice specifying in reasonable detail the basis for
such termination. For purposes of this Agreement, “Cause” shall mean any of the
following conduct by the Executive:

  (1)   The deliberate and intentional breach of any material provision of this
Agreement, which breach Executive shall have failed to cure within thirty
(30) days after Executive’s receipt of written notice from the Company
specifying the specific nature of the Executive’s breach;     (2)   The
deliberate and intentional engaging by Executive in gross misconduct that is
materially and demonstrably inimical to the best interests, monetary or
otherwise, of the Company; or     (3)   Conviction of a felony or conviction of
any crime involving moral turpitude, fraud or deceit.

For purposes of this definition, no act, or failure to act, on the Executive’s
part shall be considered “deliberate and intentional” unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
such action or omission was in the best interest of the Company.

3



--------------------------------------------------------------------------------



 



     (c) Disability. In the event that the Executive shall be unable to perform
the Executive’s duties hereunder on a full time basis for a period of one
hundred-eighty (180) consecutive calendar days by reason of incapacity due to
illness, accident or other physical or mental disability, then the CEO may, at
his discretion, terminate the Executive’s employment hereunder if the Executive,
within ten (10) days after receipt of written notice of termination (which
notice may be given before or after the end of the entire 180 day period), shall
not have returned to the performance of all of his duties hereunder on a
full-time basis.
     (d) Death. The Executive’s employment under this Agreement shall terminate
upon the Executive’s death.
     (e) Mutual Written Agreement. This Agreement and the Executive’s employment
hereunder may be terminated at any time by the mutual written agreement of the
Executive and the Company.
     6. Compensation in the Event of Termination. In the event that the
Executive’s employment hereunder terminates prior to the expiration of this
Agreement for any reason provided in Section 5 hereof, the Company shall pay the
Executive, compensation and provide the Executive and the Executive’s eligible
dependents with benefits as follows:
     (a) Termination By Company Without Cause. In the event that the Executive’s
employment hereunder is terminated by the Company without Cause pursuant to
Section 5(a) hereof, then in any such event the Company shall pay the following
compensation to the Executive:
1.5 times the Executive’s highest annual base salary plus 1.5 times the greater
of either any annual incentive award actually paid or the annual incentive
target award, calculated using the base salary and annual incentive target award
in effect immediately preceding the Executive’s termination. Such payment to the
Executive by the Company shall be paid in a lump sum. The lump sum payment shall
be paid as soon as administratively practicable following the date of the
termination of the Executive’s employment hereunder, provided the same is
consistent with applicable law.
     (b) Termination By the Company for Cause. In the event that the Company
shall terminate the Executive’s employment hereunder for Cause pursuant to
Section 5(b), this Agreement shall forthwith terminate and the Executive shall
not be entitled to any additional compensation or severance benefit.
     (c) Disability. In the event that the Company elects to terminate the
Executive’s employment hereunder pursuant to Section 5(c), the Executive shall
continue to receive from the date of such termination through the expiration
date

4



--------------------------------------------------------------------------------



 



of this Agreement, sixty percent (60%) of the then current annual base salary to
which the Executive was entitled pursuant to Section 3(b) hereof immediately
preceding such termination, in accordance with the payroll practices of the
Company for executive officers, reduced, however, by the amount of any proceeds
from Social Security and disability insurance policies provided by and at the
expense of the Company.
     (d) Death. In the event of the death of the Executive during the term of
this Agreement, the then current annual base salary to which the Executive was
entitled pursuant to Section 3(b) hereof immediately preceding the Executive’s
death shall be paid, in twelve (12) equal monthly installments following the
date of death, to the last beneficiary designated by the Executive under the
Company’s group life insurance policy maintained by the Company or such other
written designation expressly provided to the Company for the purposes hereof
or, failing either such designation, to the Executive’s estate.
     (e) Mutual Written Consent. In the event that the Executive and the Company
shall terminate the Executive’s employment by mutual written agreement, the
Company shall pay such compensation and provide such benefits, if any, as the
parties may mutually agree upon in writing.
     (f) Taxes. Executive shall be solely responsible for any federal, state or
local income or related taxes for any payments to Executive under this
Section 6.
The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 6 by seeking employment or otherwise, nor shall any
amounts received from employment or otherwise by the Executive offset in any
manner the obligations of the Company hereunder except as specifically provided
in Section 6(c) hereof.
     7. Covenants as to Confidential Information and Competitive Conduct. The
Executive hereby acknowledges and agrees as follows: (i) this Section 7 is
necessary for the protection of the legitimate business interests of the
Company, and (ii) the Executive has received adequate and valuable consideration
for entering into this Agreement.
     (a) Confidentiality of Information and Nondisclosure. The Executive
acknowledges and agrees that the Executive’s employment by the Company under
this Agreement necessarily involves knowledge of and access to confidential and
proprietary information pertaining to the business of the Company and its
subsidiaries. Accordingly, the Executive agrees that at all times during the
term of this Agreement and at any time thereafter, the Executive will not,
directly or indirectly, without the express written approval of the Company,
unless directed by applicable legal authority (including any court of competent
jurisdiction, governmental agency having supervisory authority over the business
of the Company or the subsidiaries, or any legislative or administrative body
having supervisory authority over the business of the Company or its
subsidiaries) having

5



--------------------------------------------------------------------------------



 



jurisdiction over the Executive, disclose to or use, or knowingly permit to be
so disclosed or used, for the benefit of himself, any person, corporation or
other entity other than the Company, (i) any information concerning any
financial matters, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company or its subsidiaries, (ii) any management,
operational, trade, technical or other secrets or any other proprietary
information or other data of the Company or its subsidiaries, or (iii) any other
information related to the Company or its subsidiaries or which the Executive
should reasonably believe will be damaging to the Company or its subsidiaries
which has not been published and is not generally known outside of the Company.
The Executive acknowledges that all of the foregoing constitutes confidential
and proprietary information, which is the exclusive property of the Company.
     (b) Company Remedies. The Executive acknowledges and agrees that any breach
of this Section 7 will result in immediate and irreparable harm to the Company,
and that the Company cannot be reasonably or adequately compensated by damages
in an action at law. In the event of a breach by the Executive of the provisions
of this Section 7, the Company shall be entitled, to the extent permitted by
law, immediately to cease to pay or provide the Executive or the Executive’s
dependents any compensation or benefit being, or to be, paid or provided to the
Executive pursuant to this Agreement, and also to obtain immediate injunctive
relief restraining the Executive from conduct in breach of the covenants
contained in this Section 7. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach,
including the recovery of damages from the Executive.
     8. Resolution of Differences Over Breaches of Agreement. Except as
otherwise provided herein, in the event of any controversy, dispute or claim
arising out of, or relating to, this Agreement, or the breach thereof, or
arising out of any other matter relating to the Executive’s employment with the
Company, the parties may seek recourse only for temporary or preliminary
injunctive relief to the courts having jurisdiction thereof and if any relief
other than injunctive relief is sought, the Company and the Executive agree that
such underlying controversy, dispute or claim shall be settled by arbitration
conducted in Erie, Pennsylvania in accordance with this Section 8 and the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The matter shall be heard and decided, and awards rendered by a panel of three
(3) arbitrators (the “Arbitration Panel”). The Company and the Executive shall
each select one arbitrator from the AAA National Panel of Commercial Arbitrators
(the “Commercial Panel”) and AAA shall select a third arbitrator from the
Commercial Panel. The award rendered by the Arbitration Panel shall be final and
binding as between the parties hereto and their heirs, executors,
administrators, successors and assigns, and judgment on the award may be entered
by any court having jurisdiction thereof. Each party shall bear sole
responsibility for all expenses and costs incurred by such party in connection
with the resolution of any controversy, dispute or claim in accordance with this
Section 8.

6



--------------------------------------------------------------------------------



 



     9. Payment of Executive’s Legal Fees. If the Executive is required to bring
any action to enforce rights or to collect moneys due under this Agreement, the
Company shall pay to the Executive the fees and expenses incurred by the
Executive in bringing and pursuing such action if the Executive is successful,
in whole or in part, on the merits or otherwise (including by way of a
settlement involving a payment of money by the Company to the Executive), in
such action. The Company shall pay such fees and expenses in advance of the
final disposition of such action upon receipt of an undertaking from the
Executive to repay to the Company such advances if the Executive is not
ultimately successful, in whole or in part, on the merits or otherwise, in such
action.
     10. Release. The Executive hereby acknowledges and agrees that neither the
Company nor any of its representatives or agents will be obligated to pay any
compensation or benefit which the Executive has a right to be paid or provided
to the Executive or the Executive’s dependents, unless the Executive, if
requested by the Company in its sole discretion, executes a release in a form
reasonably acceptable to the Company, which releases any and all claims the
Executive has or may have against the Company or its subsidiaries, agents,
officers, directors, successors or assigns.
     11. Waiver. The waiver by a party hereto of any breach by the other party
hereto of any provision of this Agreement shall not operate or be construed as a
waiver of any other or subsequent breach by a party hereto.
     12. Assignment. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company, and the Company shall be
obligated to require any successor to expressly acknowledge and assume its
obligations hereunder. This Agreement shall inure to the extent provided
hereunder to the benefit of and be enforceable by the Executive or the
Executive’s legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. The Executive may not delegate any of the
Executive’s duties, responsibilities, obligations or positions hereunder to any
person and any such purported delegation shall be void and of no force and
effect.
     13. Notices. Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing, and if personally delivered or when
sent by first class certified or registered mail, postage prepaid, return
receipt requested—in the case of the Executive, to his residence address as set
forth below, and in the case of the Company, to the address of its principal
place of business as set forth below, to the attention of the President and
Chief Executive Officer — or to such other person or at such other address with
respect to each party as such party shall notify the other in writing.
     14. Construction of Agreement.
     (a) Governing Law. This Agreement shall be governed by and construed under
the laws of the Commonwealth of Pennsylvania.
     (b) Severability. In the event that any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity,

7



--------------------------------------------------------------------------------



 



legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
     (c) Headings. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience of reference only and shall not
constitute a part of this Agreement.
     15. Entire Agreement. This Agreement contains the entire agreement of the
parties concerning the Executive’s employment and all promises, representations,
understandings, arrangements and prior agreements on such subject are merged
herein and superseded hereby. The provisions of this Agreement may not be
amended, modified, repealed, waived, extended or discharged except by an
agreement in writing signed by the party against whom enforcement of any
amendment, modification, repeal, waiver, extension or discharge is sought.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its officers thereunto duly authorized, and the Executive has hereunto set his
hand all as of the day and year first above written.
ATTEST:
/s/ Brian W. Bolash
ERIE INDEMNITY COMPANY
By: /s/ Jeffrey A. Ludrof
Jeffrey A. Ludrof
President and Chief Executive Officer
100 Erie Insurance Place
Erie, PA 16530
/s/ James J. Tanous (SEAL)
James J. Tanous
WITNESS :
/s/ Sheila M. Hirsch

9